DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1	Applicant's election with traverse of Species 1-2 and Sub-Sub-Species i-iii in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that  applicant does not believe there will be a search burden, and that one prior art may cover all Species 1-2 and Sub-Sub-Species i-iii. .  This is not found persuasive because a fence on top of a wing does not have to be sitting fully or partially recessed from the wing. Also, as noted in the restriction requirement, at least additional text queries would be required.
The requirement is still deemed proper and is therefore made FINAL.
2.	Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Sub-Species, there being no allowable generic or linking claim. 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first portion of the skin and second portion of the skin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 14 “first portion of the skin” and “second portion of the skin” is unclear, therefore the claim is rendered indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over PGPUB 20180118332 Bordoley; Anat (Bordoley).
6.	Regarding claim 1, Bordoley teaches An apparatus comprising: a fence of a wing of an aircraft (fig. 8A, vortex generator 800 equal to fence), the fence including a base (fig. 10B, element 1072) that is coupled to the wing and a panel that is movable relative to the base and the wing between a stowed position in which the panel extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abstract), the panel configured to impede a spanwise airflow along the wing when the panel is in the deployed position (para 0129, force component orthogonal to the vane 106), the panel configured to move from the deployed position to the stowed position in response to an aerodynamic force exerted on the panel. (para 0128, “…the force component orthogonal to the vane 106 rotates the vane 106 into the cutout 864 in the plate 860”).
claim 2, Bordoley teaches the apparatus of claim 1, wherein the panel is further configured to generate a vortex along the wing when the panel is in the deployed position (abstract).
8.	Regarding claim 8, Bordoley teaches 	the apparatus of claim 1, wherein the base has a central axis that is canted relative to a chordwise direction of the wing (para 0128).
9.	Regarding claim 14, Bordoley teaches The apparatus of claim 1, wherein the panel includes: a first panel located adjacent a first portion of the skin , the first portion of the skin having a first orientation relative to a chord of the wing, the first panel configured to be oriented along the first portion of the skin when the panel is in the stowed position; and a second panel located aft of the first panel and adjacent a second portion of the skin located aft of the first portion, the second portion of the skin having a second orientation relative to the chord of the wing that differs from the first orientation, the second panel configured to be oriented along the second portion of the skin when the panel is in the stowed position (para 0075 “The number of vortex generators on the wings and vertical stabilizer vary depending on the model of the aircraft.”), the first panel and the second panel configured to impede the spanwise airflow along the wing when the panel is in the deployed position (para 0129, force component orthogonal to the vane 106).
10.	Regarding claim 15, Bordoley teaches A method for moving a panel of a fence of a wing of an aircraft relative to the wing (fig. 8A, vortex generator 800 equal to fence) and relative to a base of the fence coupled to the wing (fig. 10B, element 1072), the method comprising: moving the panel between a stowed position in which the panel extends along a skin of the wing, and a deployed position in which the panel extends at an upward angle away from the skin (abstract), the panel impeding a spanwise airflow along the wing when the panel is in the deployed position (para 0128, force component orthogonal to the vane 106), the moving including moving the panel from the deployed position to the stowed position in response to an aerodynamic force exerted on the panel (para 0128, “…the force component orthogonal to the vane 106 rotates the vane 106 into the cutout 864 in the plate 860”).
claim 16, Bordoley teaches the method of claim 15, wherein the panel generates a vortex along the wing when the panel is in the deployed position (abstract).
12.	Regarding claim 17, Bordoley teaches the method of claim 15, wherein the aerodynamic force is generated via a substantially chordwise airflow along a chordwise direction of the wing (abstract, freestream velocity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley as applied to claims 1-2, 8, 14-17 above, and further in view of 20180370613 Van Pelt; Chris et al. (Van Pelt).
13.	Regarding claim 3, Bordoely teaches the apparatus of claim 1, but fails to teach further comprising a living hinge extending between the panel and the base, the living hinge configured to move the panel from the stowed position to the deployed position.
However Van Pelt traches further comprising a living hinge extending between the panel and the base (fig. 2B, element 220 flexible hinge equal to living hinge), the living hinge configured to move the panel from the stowed position to the deployed position (fig 2B and 2C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence of claim 1 as taught by Bordoley, with the flexible hinge taught by Van Pelt, in order to “to provide a hinged access flap or other structure having a durable, flexible hinged attachment to and integration with a primary composite structure” (para 0027).
14.	Regarding claim 18, Bordoely teaches the method of claim 18, but fails to teach wherein the fence further includes a living hinge extending between the base and the panel, the base having a central axis that is canted relative to the chordwise direction of the wing.
However Van Pelt teaches wherein the fence further includes a living hinge extending between the base and the panel (fig. 2B, element 220 flexible hinge equal to living hinge), the base having a central axis that is canted relative to the chordwise direction of the wing (para 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 17 as taught by Bordoley, with the flexible hinge taught by Van Pelt, in order to “to provide a hinged access flap or other structure having a durable, flexible hinged attachment to and integration with a primary composite structure” (para 0027).
Claims 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoely as applied to claims 1-2, 8, 14-17 above, and further in view of PGPUB20070018056 Narramore; Jimmy (Narramore).
15.	Regarding claim 9, Bordoely teaches the apparatus of claim 8, but fails to teach wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing.
However Narramore teaches wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wing fence of claim 8 as taught by Bordoley, with the toe-in angle taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract).
16.	Regarding claim 10, Narramore, the apparatus of claim 9, wherein the panel extends in an inboard direction away from the central axis when the panel is in the stowed position (fig. 2B). 
17.	Regarding claim 11, Narramore as modified teaches the apparatus of claim 8, wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing (fig. 2B).
18.	Regarding claim 12, Narramore as modified teaches the apparatus of claim 11, wherein the panel extends in an outboard direction away from the central axis when the panel is in the stowed position (fig. 2B).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley and Van Pelt as applied to claim 18 above, and further in view of Narramore.
19.	Regarding claim 19, Bordoley as modified teaches the method of claim 18, but fails to teach wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing, and wherein the panel extends in an inboard direction away from the central axis when the panel is in the stowed position.
Narramore teaches wherein the central axis is canted at a toe-in angle relative to the chordwise direction of the wing, and wherein the panel extends in an inboard direction away from the central axis when the panel is in the stowed position (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 as taught by Bordoley, with the toe-in angle taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract).
20.	Regarding claim 20, Bordoley as modified teaches the method of claim 18, but fails to teach wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing, and wherein the panel extends in an outboard direction away from the central axis when the panel is in the stowed position.
However Narramore teaches wherein the central axis is canted at a toe-out angle relative to the chordwise direction of the wing, and wherein the panel extends in an outboard direction away from the central axis when the panel is in the stowed position (fig. 2B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 18 as taught by Bordoley, with the toe-out angle taught by Narramore “…so as to lie adjacent to the flow control surface” (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642